         CASE 0:18-cv-01776-JRT-HB Doc. 691 Filed 02/18/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA




IN RE PORK ANTITRUST                                Civil No. 18-cv-1776 (JRT/HB)
LITIGATION

                                                    [PROPOSED] STIPULATED
                                                    ORDER EXTENDING THE TIME
                                                    FOR THE NON-SETTLING
This Document Relates to:                           DEFENDANTS TO SEND FINAL
                                                    CUSTOMER LISTS TO THE
All ACTIONS                                         SETTLEMENT ADMINISTRATOR




       WHEREAS on January 31, 2021, the Court entered an Order Granting Motion for

Preliminary Approval of the Class Action Settlement Between Direct Purchaser Plaintiffs

and Defendant JBS (ECF No. 631);

       WHEREAS that Order set February 26, 2021 as the deadline for all non-settling

defendants to submit a final customer list to the administrator for the DPP-JBS settlement

(ECF No. 631 at p. 4);

       WHEREAS the non-settling defendants have been working diligently to prepare

final customer lists that correspond to the class period and the definition of pork in the

DPP-JBS settlement agreement;

       WHEREAS despite those diligent efforts, certain of the non-settling defendants

have requested an extension of time to send their final customer lists to the settlement

administrator;



                                              1
              CASE 0:18-cv-01776-JRT-HB Doc. 691 Filed 02/18/21 Page 2 of 2




         WHEREAS the DPPs and JBS have agreed to the requested extension of time

under the conditions set forth below;

         THEREFORE, IT IS ORDERED that:

         1.       Any non-settling defendant that can meet the February 26, 2021 deadline

for submitting a customer list to the settlement administrator shall do so.

         2.       All non-settling defendants shall submit final customer lists to the

settlement administrator on a rolling basis as they become available.

         3.       Any defendant not producing a final customer list by February 26, 2021

shall submit a sample customer list by that date showing the format and manner in which

the list will be provided.

         4.       The final deadline for non-settling defendants to submit all final customer

lists to the settlement administrator is hereby extended through and including March 12,

2021.



IT IS SO ORDERED.

Dated:
                                              HILDY BOWBEER
                                              United States Magistrate Judge




                                                 2
